Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choy (US 2007/0297620).

Regarding claim 1, Choy teaches A method of operating a hearing device, which includes a directional microphone (Choy ¶0026 and figure 2, “microphone array (22) consists of a plurality of directional microphones”), an interference noise suppression unit (Choy figure 2 and ¶0027, “The phase inverter/time delay module (26) manipulates the electrical signals it receives to produce a corresponding signal with opposite polarity”), and a receiver for outputting an output sound (Choy figure 2 and ¶0028, “directional speaker array 30”), the method comprising: acquiring sound from a preferred direction by the directional microphone (Choy ¶0026 and figure 2, “microphone array (22) consists of a plurality of directional microphones”) and conducting the sound to the interference noise suppression unit (Choy figure 2 and ¶0026, “These electrical signals are conveyed to a noise signal processor 24”); generating a counter sound signal by the interference noise suppression unit (Choy figure 2 and ¶0027, “The phase inverter/time delay module (26) manipulates the electrical signals it receives to produce a corresponding signal with opposite polarity”) and conducting the counter sound signal to the receiver (Choy figure 2 and ¶0028, “The anti-noise electrical output is conveyed to directional speaker array (30)”); and outputting the counter sound signal as an output sound by way of the receiver (Choy figure 2 and ¶0028, “The directional speakers convert the anti-noise electrical output into the anti-noise audio output”); wherein the counter sound signal is generated such that, upon superposition of the output sound with the sound acquired with the directional microphone, causes at least partial destructive acoustic interference (Choy ¶0028, “The anti-noise audio output (14) interferes with the background noise (15) generated by noise source (18)”).

Regarding claim 4, Choy teaches simultaneously outputting a further sound signal by way of the receiver (Choy figure 2 and ¶0028, “directional speaker array (30)”).

Regarding claim 6, Choy teaches A hearing device, comprising: a directional microphone (Choy ¶0026 and figure 2, “microphone array (22) consists of a plurality of directional microphones”); an interference noise suppression unit (Choy figure 2 and ¶0027, “The phase inverter/time delay module (26) manipulates the electrical signals it receives to produce a corresponding signal with opposite polarity”); a receiver for outputting an output sound (Choy figure 2 and ¶0028, “The anti-noise electrical output is conveyed to directional speaker array (30)”); and a processing unit configured to operate the hearing device according to the method of claim 1 (Choy figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choy (US 2007/0297620) in view of Lyons (US 2014/0079235).

Regarding claim 2, Choy does not explicitly teach generating the counter sound signal to cause the destructive acoustic interference takes place in a frequency-selective manner.

Lyons teaches generating the counter sound signal to cause the destructive acoustic interference takes place in a frequency-selective manner (Lyons figure 1b, and figure 4, 450).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lyons to improve the known hearing device of Choy to achieve the predictable result of adaptively reduce noise for different sound environments.

Regarding claim 5, Choy in view of Lyons teaches operating a hearing aid device (Lyons ¶0021, “device for hearing impaired”).

Regarding claim 7, Choy in view of Lyons teaches configured an operated as a hearing aid device (Lyons ¶0021, “device for hearing impaired”). 

Regarding claim 8, Choy teaches A method of generating an output sound (Choy figure 2 and ¶0028, “The directional speakers”), the method comprising: acquiring a sound by way of a directional microphone from a preferred direction (Choy ¶0026 and figure 2, “microphone array (22) consists of a plurality of directional microphones”); generating a counter sound signal with a hearing (Choy figure 2 and ¶0027, “The phase inverter/time delay module (26) manipulates the electrical signals it receives to produce a corresponding signal with opposite polarity”) device to form an output sound (Choy figure 2 and ¶0028, “The directional speakers convert the anti-noise electrical output into the anti-noise audio output”) and superimposing the output sound on the sound acquired by way of the directional microphone to cause at least partial destructive acoustic interference with the sound from the preferred direction upon superposition (Choy ¶0028, “The anti-noise audio output (14) interferes with the background noise (15) generated by noise source (18)”), however does not explicitly teach the hearing device is a hearing aid.

Lyons teaches the hearing device is a hearing aid (Lyons ¶0021, “device for hearing impaired”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lyons to improve the known hearing device of Choy to achieve the predictable result of adaptively reduce noise for different sound environments.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choy (US 2007/0297620) in view of Buck (US 2005/0213778).

Regarding claim 3, Choy does not explicitly teach changing the preferred direction in dependence on the sound.

Buck teaches changing the preferred direction in dependence on the sound (Buck ¶0008, “Microphone arrays, unlike conventional directional microphones, are electronically steerable which gives them the ability to acquire a high-quality signal or signals from a desired direction or directions while attenuating off-axis noise or interference”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Buck to improve the known hearing device of Choy to achieve the predictable result of enhance the clarity of the desired audio signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NORMAN YU/Primary Examiner, Art Unit 2652